Case 1:20-cv-02510-RBK-AMD Document 55 Filed 03/08/21 Page 1 of 12 PageID: 886




 NOT FOR PUBLICATION

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE

                                                    :
  RUDOLPH BEU, IV,                                  :
                                                    :
                  Plaintiff,                        :        Civil No. 20-02510 (RBK/AMD)
                                                    :
            v.                                      :        OPINION
                                                    :
  CITY OF VINELAND, et al.,                         :
                                                    :
                  Defendants.                       :
                                                    :
                                                    :

 KUGLER, United States District Judge:

        This matter comes before the Court upon Defendants Nicholas Maslanich and Vincent

 Donoflio’s Motion to Dismiss (Doc. 36). For the reasons stated herein, the Motion is GRANTED

 IN PART AND DENIED IN PART.

 I.     BACKGROUND

        A. Overview

        This action arises out of an employment dispute. Plaintiff is Rudolph Beu, the Chief of

 Police for the Vineland City Police Department during the relevant period. The Complaint names

 twelve defendants: Police Benevolent Association, the City of Vineland, Anthony Fanucci (Mayor

 of the City of Vineland), Gregory Pacitto (Sergeant), Edwin Alicea (Director of Public Safety),

 Ronald DeMarchi (Sergeant), Todd Gelfand (private attorney retained by the City of Vineland),

 Richard Tonetta (Solicitor), David Cavagnaro (Patrolman), Craig Scarpa (Lieutenant), and retired

 police officers Nicholas Maslanich and Vincent Donoflio. In short, Chief Beu alleges that the

 Defendants committed numerous acts of retaliation against Chief Beu after he reported unlawful

                                                1
Case 1:20-cv-02510-RBK-AMD Document 55 Filed 03/08/21 Page 2 of 12 PageID: 887




 and unethical acts that he observed while working at the Vineland Police Department. Chief Beu

 alleges that these “retaliatory acts deprived” him of rights secured under the “First and Fourteenth

 Amendments . . . and the laws of the United States and the State of New Jersey.” (Id. ¶1.) Chief

 Beu brings claims for (1) violation of 42 U.S.C. § 1983 (“section 1983”); (2) violation of New

 Jersey’s Conscientious Employee Protection Act (“CEPA”); (3) conspiracy; and (4) defamation.

        B. Chief Beu’s Reports

        Chief Beu alleges that, over the past five years, he has reported a series of illegal and

 unethical practices by other Vineland Police Department and City employees. The relevant reports

 are as follows. First, in 2015, Chief Beu reported that several other police officers had embezzled

 funds from the Vineland Police Department for personal use. (Compl. ¶¶29–30.) Chief Beu

 reported this activity to the City of Vineland Business Administrator, the City Director of Public

 Safety, and the Cumberland County Prosecutor’s Office. (Id. ¶31.) Second, in 2016, Chief Beu

 reported to investigative authorities that the Vineland Police Department Street Crimes Unit had

 engaged in a pattern and practice of improper conduct, including illegal strip searches, cavity

 searches, and false reports. (Id. ¶¶47–49.) Third, in 2017, Chief Beu reported that the City’s

 Director of Public Safety, Defendant Alicea, had worked with the Mayor, Defendant Fanucci and

 the Solicitor, Defendant Tonetta, to cover up embezzlement by Vineland Police Department

 officers. (Id. ¶35.) Fourth, between November 2018 and September 2019, Chief Beu reported to

 the Cumberland County Police Department and the New Jersey Attorney General that the City of

 Vineland had engaged in insurance fraud and had submitted fraudulent documents to the state

 health benefits program. (Id. ¶83.)

        C. Allegations of Retaliation




                                                  2
Case 1:20-cv-02510-RBK-AMD Document 55 Filed 03/08/21 Page 3 of 12 PageID: 888




        Chief Beu alleges that after he reported the aforementioned activity, Defendants began

 retaliating against him. The acts of retaliation are summarized as follows. First, Chief Beu contends

 that several members of upper police management berated and harassed Chief Beu. (Id. ¶¶29–36.)

 Chief Beu also contends that Mayor Fanucci refused to sign Chief Beu’s evaluation to end his

 probation period as Chief of Police. (Id. ¶¶59, 69.) PBA created a draft complaint against Chief

 Beu, which Beu contends contained false allegations stating that Beu had committed criminal acts.

 (Id. ¶85–91.) Chief Beu contends that the Vineland Police Department retained Mr. Gelfand to

 conduct a sham investigation related to the PBA draft complaint. (Id. ¶¶92–94, 98–100, 141.) Chief

 Beu alleges that he was subject to defamatory statements published in several newspapers that

 included false allegations against him. (Id. ¶¶111–23, 166.) Chief Beu asserts that the Defendants

 filed false complaints against him with the Cumberland County Prosecutor’s Office in an effort to

 force him to retire. (Id. ¶¶101–03, 107.) Chief Beu alleges that the City failed to negotiate with

 him in good faith regarding his employment contract in an effort to force him to retire. (Id. ¶¶142–

 54.) Chief Beu asserts that another officer filed a civil suit against him, falsely alleging that Chief

 Beu made comments about promoting the officer in exchange for sexual relations with his wife

 and daughter. (Id. ¶¶135–40.) Finally, Beu alleges that the Vineland Police Department suspended

 him with a proposed demotion due to the allegations from the other officer, his refusal to turn over

 certain files, and an alleged conflict of interest. (Id. ¶¶154–64.)

        D. Allegations Specific to Defendants Maslanich and Donoflio

        The Complaint pleads that “Defendants Nicholas Maslanich, and Vincent Donoflio are

 retired police officers and members of relevant Union or Unions who participated in creating,

 wearing, promulgating and publicizing” defamatory t-shirts suggesting that “it would be prudent

 to ‘lock up’ ‘wives’ and ‘kids’ to protect them from Chief Beu.” (Id. ¶16.) Chief Beu alleges that



                                                    3
Case 1:20-cv-02510-RBK-AMD Document 55 Filed 03/08/21 Page 4 of 12 PageID: 889




 in September 2019, retired officers Donoflio and Maslanich attended a public function wearing t-

 shirts with Chief Beu’s picture on it. The picture was captioned “Mr. Beu, Hide your kids, Hide

 your wife.” (Id. ¶126.) Chief Beu alleges that the t-shirt was a reference to a “very well-known

 internet meme about rape; thus, the implication is that if you aren’t careful, Chief Beu will rape

 your wife and children.” (Id. ¶126.) The Complaint pleads that Maslanich and Donoflio wore the

 t-shirts, posed for pictures with the PBA president, and then circulated the pictures on social media

 and via email. (Id.) Chief Beu also alleges that Defendants, with the knowledge of PBA Local 266,

 made and sold the t-shirt. (Id. ¶128.) Defendants allegedly also wore these shirts on several other

 occasions, including at a shooting range (id. ¶127) and a promotion ceremony (id. ¶132.)

        LEGAL STANDARD

        A. Motion to Dismiss

        When evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

 “courts accept all factual allegations as true, construe the complaint in the light most favorable to

 the plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

 may be entitled to relief.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting

 Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)). A complaint survives a motion to

 dismiss if it contains sufficient factual matter, accepted as true, to “state a claim to relief that is

 plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). It is not for courts

 to decide at this point whether the non-moving party will succeed on the merits, but “whether they

 should be afforded an opportunity to offer evidence in support of their claims.” In re Rockefeller

 Ctr. Props., Inc. Sec. Litig., 311 F.3d 198, 215 (3d Cir. 2002). While “detailed factual allegations”

 are not necessary, a “plaintiff's obligation to provide the grounds of his entitle[ment] to relief

 requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of



                                                   4
Case 1:20-cv-02510-RBK-AMD Document 55 Filed 03/08/21 Page 5 of 12 PageID: 890




 action will not do.” Twombly, 550 U.S. at 555 (internal quotations omitted); see also Ashcroft v.

 Iqbal, 556 U.S. 662, 678–79 (2009).

 II.    DISCUSSION

        A. Section 1983 Claim

        Defendants Maslanich and Donoflio assert that the section 1983 claim should be dismissed

 because they are retired officers, and therefore they cannot qualify as individuals acting under

 color of state law. (Id.) In response, Chief Beu alleges that Defendants conspired and colluded

 with government officials. Therefore, Chief Beu argues that he “has sufficiently alleged joint

 action/conspiracy/collusion between Defendants Maslanich and Donoflio, both as individuals and

 as members of the PBA, and state officials[.]” (Opp. at 8.)

        Section 1983 allows a plaintiff to bring a private cause of action for certain violations of

 his constitutional rights. Section 1983 provides the following:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory . . . subjects, or causes to be subjected, any citizen
        of the United States or other person within the jurisdiction thereof to the deprivation
        of any rights, privileges, or immunities secured by the Constitution and laws, shall
        be liable to the party injured in an action at law, suit in equity, or other proper
        proceeding for redress[.]

        In order to state a claim for relief under section 1983, a plaintiff must allege two elements:

 (1) “the violation of a right secured by the Constitution or laws of the United States”; and (2) “the

 alleged deprivation was committed or caused by a person acting under color of state law.” Renwick

 v. U.C. Med. Dept., No. 10-6272, 2011 WL 1883810, at *2 (D.N.J. May 11, 2011) (citing West v.

 Atkins, 487 U.S. 42, 48 (1988)).

        “Although there is no ‘simple line’ between state and private actors,” the Third Circuit has

 explained that “[t]he principal question at stake is whether there is such a close nexus between the

 State and the challenged action that seemingly private behavior may be fairly treated as that of the


                                                  5
Case 1:20-cv-02510-RBK-AMD Document 55 Filed 03/08/21 Page 6 of 12 PageID: 891




 State itself.” Kach v. Hose, 589 F.2d 636, 646 (3d Cir. 2009) (internal citations omitted). Under

 the conspiracy test, a private party may be viewed as acting under the color of state law if the

 private party has acted with the help of or in concert with state officials. Id. at 646. In the Third

 Circuit, to satisfy the conspiracy test, “the plaintiff must make specific factual allegations of a

 combination, agreement, or understanding” among the defendants to “plot, plan[,] or conspire to

 carry out the alleged chain of events in order to deprive plaintiff of a federally protected right.”

 Fioriglio v. City of Atlantic City, 185 F.2d 861, 861 (3d. Cir. 1998). The “plaintiff must assert facts

 from which a conspiratorial agreement can be inferred.” Great W. Mining & Mineral Co., 615 F.3d

 159, 178 (3d Cir. 2010). Importantly, the “plaintiff must plead more than legal conclusions of a

 conspiracy or agreement.” Mikhail v. Kahn, 991 F. Supp. 596, 645 (E.D. Pa. 2014).

        Applying these concepts in this case, Chief Beu’s allegations fail to satisfy the

 requirements of the conspiracy test in the Third Circuit. While the Complaint contains numerous

 allegations against other Defendants and their interactions with PBA, the same cannot be said

 about the allegations specific to Defendants Maslanich and Donoflio. Rather, the allegations

 specific to their interactions with the state actor Defendants are limited. The Complaint establishes

 that Maslanich and Donoflio showed up to Vineland Police Department-sponsored events wearing

 the purportedly defamatory t-shirts. (Compl. ¶¶16, 126–27, 132.) Defendants Maslanich and

 Donoflio did this “with the knowledge of the PBA Local 266[.]” (Id. ¶128.) However, the

 Complaint does not plead any allegations establishing that Maslanich and Donoflio had an

 agreement or understanding with the state actor defendants. Nor do any of the allegations plead

 that Maslanich and Donoflio plotted, planned, or conspired with the state actor defendants to create

 or wear these t-shirts. Without such allegations, the Court cannot infer a conspiratorial agreement.

 See Great W. Mining & Mineral Co., 615 F.3d at 178.



                                                   6
Case 1:20-cv-02510-RBK-AMD Document 55 Filed 03/08/21 Page 7 of 12 PageID: 892




        As such, without more, the Court finds that Plaintiff has failed to plead facts showing that

 Defendants Maslanich and Donoflio actively participated in a conspiracy with the state actor

 Defendants, and therefore they cannot be considered state actors for purposes of the section 1983

 claim. Accordingly, the Court GRANTS the Motion to Dismiss the section 1983 claim

 WITHOUT PREJUDICE.

        B. CEPA Claim

        Defendants next argue that the CEPA claim should be dismissed. Defendants Donoflio and

 Maslanich argue that, as retired police officers, they are not Chief Beu’s “employer” and therefore,

 they cannot be held liable under CEPA. (Mot. at 10.) The New Jersey Conscientious Employee

 Protection Act (“CEPA”) prohibits employers from taking any retaliatory action against an

 employee who reports on suspected illegal activity. N.J.S.A. 34:19-3. “However, CEPA only

 prohibits retaliatory action against employees by their employers.” Figueroa v. City of Camden,

 580 F. Supp. 2d 390, 406 (D.N.J. 2008). CEPA defines “employer” as the following:

            [A]ny individual, partnership, association, corporation or any person or group
            of persons acting directly or indirectly on behalf of or in the interest of an
            employer with the employer’s consent and shall include all branches of State
            Government, or the several counties and municipalities thereof, or any other
            political subdivision of the State, or a school district, or any special district, or
            any authority, commission, or board or any other agency or instrumentality
            thereof.

 N.J.S.A. § 34:19–2(a). To state a CEPA claim, a plaintiff must plead the following: (1) he

 reasonably believed defendants were violating a law, rule, or public policy; (2) that he performed

 a whistleblowing activity as defined by N.J.S.A. 34:19–3; (3) that an adverse employment action

 was taken against him; and (4) that a causal relationship exists between the whistleblowing activity

 and the adverse employment action. Puglia v. Elk Pipeline, Inc., 226 N.J. 258, 280 (2016).




                                                   7
Case 1:20-cv-02510-RBK-AMD Document 55 Filed 03/08/21 Page 8 of 12 PageID: 893




        The New Jersey Supreme Court has held that, in CEPA actions, “the employer is the party

 with the power and responsibility to hire, promote, reinstate, provide back pay, and take other

 remedial action.” Abbamont v. Piscataway Tp. Bd. of Educ., 650 A.2d 958, 964 (N.J. 1994.)

 However, this Court has previously held that CEPA may “create[] individual liability for agents

 of the employer, including supervisory employees.” Palladino ex rel. United States, 69 F. Supp.

 2d at 473 (emphasis added). This is because CEPA imposes liability on those that act “directly or

 indirectly on behalf of or in the interest of an employer with the employer’s consent.” N.J.S.A.

 34:19-2a. Accordingly, in similar cases, this Court has declined to grant summary judgment in

 favor of individual defendants on these grounds, instead leaving the issue for a jury to determine.

 See Dewelt v. Measurement Specialties, Inc., No. 02-3431, 2007 WL 542234, at *1 (D.N.J. Feb.

 16, 2007); Bowen v. Parking Auth. of City of Camden, No. 00-5765, 2003 WL 22145814, at *3

 (D.N.J. Sept. 18, 2003).

        Chief Beu argues that the Court should similarly find that Defendants Maslanich and

 Donoflio were acting as agents of the Vineland Police Department and therefore find that they are

 subject to liability under CEPA. The Court declines to do so. While CEPA liability may be imposed

 more broadly on individuals acting on behalf of the employer, none of the relevant case law has

 imposed liability on former employees as Beu requests here. Maslanich and Donoflio are retired

 officers who no longer work for the Vineland Police Department and were not employed by the

 Vineland Police Department during the events at issue. As such, they possessed no authority to

 take adverse employment action against Chief Beu. Moreover, the Complaint fails to allege that

 the Vineland Police Department vested Defendants Maslanich or Donoflio with authority to act as

 supervisory employees or otherwise serve as agents. Therefore, the Court is not inclined to hold

 that Maslanich and Donoflio can be liable under a statute that is intended to encompass employers’



                                                 8
Case 1:20-cv-02510-RBK-AMD Document 55 Filed 03/08/21 Page 9 of 12 PageID: 894




 actions. Finding otherwise would contravene the intent of CEPA, which is to protect employees

 from adverse actions by their employers. Accordingly, the Court finds that Defendants Maslanich

 and Donoflio cannot be subjected to CEPA liability. Accordingly, the motion to dismiss this claim

 is GRANTED WITH PREJUDICE.

        C. Defamation

        Defendants Donoflio and Maslanich next move to dismiss the defamation claim. Under

 New Jersey law, defamation consists of the following elements: (1) a defamatory statement; (2)

 concerning the plaintiff; (3) which was false; (4) that was communicated to someone other than

 the plaintiff; (5) with fault at least amounting to negligence; and (6) damages. Cristelli v. Filomena

 II, Inc., No. 99–2862, 1999 WL 1081290, at *2 (D.N.J. Dec. 1, 1999) (citing Monroe v. Host

 Marriott Serv. Corp., 999 F. Supp. 599, 603 (D.N.J. 1998)); DeAngelis v. Hill, 847 A.2d 1261,

 1267–68 (N.J. 2004) (citing Restatement (Second) of Torts, § 558)). Defendants Donoflio and

 Maslanich argue that the alleged activity pertaining to them does not rise to the level of actionable

 defamation. Specifically, Defendants assert that, while the “actions of wearing th[e] [t]-shirt may

 have been offensive to” Chief Beu, these actions do not “f[a]ll into the category of rhetoric that

 are” actionable as defamation because they amount to “mere insults and rhetorical hyperbole.”

 (Mot. at 10–11.) In response, Chief Beu argues that the t-shirts “depicted Chief Beu as a pedophile

 and rapist, in furtherance of false allegations that Chief Beu solicited sex of a fellow officer’s wife

 and minor child as a bribe for granting the officer a promotion.” (Opp. at 20.) Therefore, the act of

 wearing the t-shirt rises to the level of actionable defamatory conduct.

        The Court notes that “[a] defamatory statement is one that is false and injurious to the

 reputation of another or exposes the person to hatred, contempt, or ridicule or subjects another

 person to a loss of the good will and confidence in which he or she is held by others.” Petersen v.



                                                   9
Case 1:20-cv-02510-RBK-AMD Document 55 Filed 03/08/21 Page 10 of 12 PageID: 895




 Meggitt, 969 A.2d 500, 507 (N.J. Super. Ct. App. Div. 2009) (internal quotations omitted).

 Determining whether a statement is defamatory requires the Court to consider “the content,

 verifiability, and context of the challenged statements.” Ward v. Zelikovsky, 643 A.2d 972, 978

 (N.J. 1994). The verifiability determination goes to whether “the statement is one of fact or

 opinion, because statements of opinion and name-calling, which cannot be proved true or false,

 are not actionable.” Knierim v. Siemens Corp., No. 06–4935, 2008 WL 906244, at *15 (D.N.J.

 Mar.31, 2008) (internal citation omitted).

        In line with the inquiry of whether a statement is “fact” or “opinion”, the New Jersey

 Supreme Court has found that a “mixed opinion” is one that is “apparently based on facts about

 the plaintiff or his conduct that have neither been stated by the defendant nor assumed to exist by

 the parties to the communication.” Kotlikoff v. The Comty. News, 444 A.2d 1086, 1086 (N.J. 1982).

 Such mixed opinion statements can trigger liability if the statements “imply false underlying

 objective facts.” Lynch v. N.J. Educ. Ass’n, 735 A.2d 1129, 1137 (N.J. 1999); see also Ward v.

 Zelikovsky, 643 A.2d 972, 975 (N.J. 1994) (“The higher the ‘fact content’ of a statement, the more

 likely that the statement will be actionable.”) (citations omitted).

        Here, the purportedly defamatory “statement” is a t-shirt that included Chief Beu’s picture

 with the caption “Mr. Beu, Hide your kids, Hide your wife.” (Compl. ¶126.) The Complaint alleges

 that this is a reference to a very well-known internet meme about rape. (Id.) Chief Beu alleges that

 the t-shirt “suggest[ed] it would be prudent to ‘lock up’ ‘wives’ and ‘kids’ to protect them from

 Chief Beu.” (Id. ¶16.) The t-shirt coincided with other defendants’ accusations that Chief Beu was

 an adulterer, pervert, and pedophile. (Id. ¶17.)

        The Court finds that the inferences that Chief Beu is a pedophile or a rapist are not merely

 opinions but instead are statements of mixed opinion. It can be independently verified whether an



                                                    10
Case 1:20-cv-02510-RBK-AMD Document 55 Filed 03/08/21 Page 11 of 12 PageID: 896




 individual has in fact participated in acts that would render the individual a pedophile or a rapist.

 Therefore, these statements would be the type to imply false statements of objective fact. See

 Lynch, 735 A.2d at 1137. Moreover, in the Complaint, Chief Beu does allege that the County

 Prosecutor found the allegations that he was a pedophile or a rapist were unfounded and

 unsubstantiated. (Id. ¶157.) Therefore, the Court finds that, at this time, Chief Beu adequately

 pleads defamation—the implicit facts underlying the mixed opinion statements are specifically

 alleged and are capable of being proven objectively false by Chief Beu. See Moe v. Seton Hall

 Univ., Civ. No. 09–1424, 2010 WL 1609680, at *8 (D.N.J.2010) (finding that alleged opinion

 statements that implied specific attributes about Plaintiff were sufficient to constitute defamation).

 Accordingly, the Court finds that Chief Beu has sufficiently alleged false and defamatory

 statements. The motion to dismiss this claim is DENIED.

        D. Civil Conspiracy

        To state a claim for conspiracy under New Jersey law, a plaintiff must plead (1)

 combination of two or more persons; (2) a real agreement or confederation with a common design;

 (3) the existence of an unlawful purpose, and (4) proof of special damages. Cevdet Aksut Ogullari

 Koll. Sti v. Cavusoglu, No. 14-3362, 2018 WL 585542, at *4 (D.N.J. Jan. 29, 2018). Defendants

 argue that Chief Beu fails to plead conspiracy because he has not “allege, with sufficient detail,

 the creation of or existence of a conspiracy to commit an identifiable role.” (Mot. at 12.) The Court

 agrees. The Complaint fails to include specific allegations establishing the existence of a

 conspiracy. There are few factual allegations related to Maslanich and Donoflio, and there are even

 fewer allegations related to any interactions between Maslanich and Donoflio and any other

 defendant. Without such allegations, the Court cannot find that an agreement existed with an




                                                  11
Case 1:20-cv-02510-RBK-AMD Document 55 Filed 03/08/21 Page 12 of 12 PageID: 897




 unlawful purpose. Accordingly, the civil conspiracy claim is DISMISSED WITHOUT

 PREJUDICE.

         E. CONCLUSION

         For the reasons contained herein, the Motion to Dismiss is GRANTED IN PART AND

 DENIED IN PART. The claims for violation of section 1983 and conspiracy are dismissed

 without prejudice. The claim for violation of CEPA is dismissed with prejudice. The claim for

 defamation remains. Plaintiff may file a motion to amend his Complaint on or before March 22,

 2021; any proposed amended complaint must comply with this Opinion and Federal Rule of Civil

 Procedure 8, and his motion must comply with Local Civil Rule 15.1. An accompanying Order

 shall issue.


 Dated: 3/8/2021                                                   /s/ Robert B. Kugler
                                                                   ROBERT B. KUGLER
                                                                   United States District Judge




                                              12
